STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                                     NO.     2021   KW   1264

VERSUS


TONEY      A.   GALLO                                                     JANUARY     21,       2022




In   Re:           Toney        A.     Gallo,                 for                                 21st
                                                  applying          supervisory       writs,

                   Judicial            District     Court,     Parish     of      Tangipahoa,      No.
                   1801969.




BEFORE:            GUIDRY,           HOLDRIDGE,     AND    CHUTZ,   JJ.


        WRIT       DENIED.


                                                     JMG
                                                      GH
                                                     WRC




COURT      OF APPEAL,           FIRST    CIRCUIT




      4D7,   PUT
                   FOR
                         LERK
                          THE
                                 OF
                                 COURT
                                       COURT